 yraIn the Matter of A. M. GREENE, DOING BUSINESS UNDER THE FIRM NAMEAND STYLE OF WILTON-JELLICO COAL COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT #19Case No. R-5019.-Decided April 26, 1943Messrs. H. C. GillisandA. M. Greene;for the Company.Mr. James C. Golden,for the Union.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION. OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Mine Workers of America,District #19, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of the employeesof A. M. Greene, doing business under the firm name and style ofWilton-Jellico Coal Company, herein called the Company, employedat itsWilton Mining Properties, Knox County, Kentucky, hereincalled the Mines, and its coal screening and loading facilities atWoodbine, Kentucky, herein called the- Tipple, the National LaborRelations Board provided for an appropriate hearing upon duenotice before Thomas E. Shroyer, Trial Examiner.Said hearing washeld at Williamsburg, Kentucky, on March 15, 1943.The Companyand the Union appeared, participated, and,were afforded full' oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.The Company filed a brief which the Board has considered..Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYA. M. Greene,. doing business under the firm name and style ofWilton-Jellico Coal Company, leases all the coal within the North49 N. L. R. B., No. 20.1460 WILTON-JE'LLICO COAL COMPANY147Jellico Seam within the lands known as the Wilton Mining Properties,Knox.County, Kentucky, from the Black Star Coal Corporation, calledthe Black Star Company herein, which sells the coal extracted fromthe Mines for Greene, retaining a royalty and service charge and re-mitting the remainder to him. The principal coal seam has long sincebeen exhausted and the out-crop coal is now being mined, of whichabout 70,500 tons was sold during 1942.Approximately 82 percentof the coal extracted is sold to the Louisville and Nashville Railroad,which uses the coal as fuel in connection with its interstate operations.Nearly all the rest of the coal is shipped to points outside the State ofKentucky.The Company operates facilities for loading this coal ontorailroad gondolas at Woodbine, Kentucky. It is the persons operatingtheMines and the Tipple with whom we are concerned in thisproceeding.II.THE ORGANIZATION INVOLVEDUnited Mine Workers of America, District #19, is a labor organi-zation admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated at the hearing that on or about October 30,1942, the Union informed the Company that it represented a majorityof its employees and requested the Company to bargain with it for itsTipple employees and'for all the men engaged in the operation of theMines, including both haulers and miners.The Company refused to sorecognize the Union and claimed the persons engaged in the miningoperations and in hauling were not its employees, although it indicatedthat it was willing to recognize the Union as the representative of theTipple employees if the Union represented a majority of them.A statement of the Trial Examiner, made at the hearing, indicatesthat the Union represents a substantial number of employees 1 in theunit hereinafter found appropriate.2'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 '(c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe principal coal seam of the Mines was worked out, as previouslystated, a number of years ago, by the North Jellico Coal Company, andIFor reasons appearing in Section IV, below, we find that the miners and haulers areemployeeswithin themeaningof the Act.The Trial Examiner reported that the Union submitted 144 check-off orders, all beauungapparently genuine original signaturesIlewas unable to make a check against theCompany pay roll for the alleged appropriate unit since the'Company did not furnishitcomplete onehowever, the Trial Ex;umnei did make a check against a list of theTipple crew and of persons having certain agreements with the Company, which listcontained 30 namesSixteen signatures correspond with names on the list541647-43-vol 49-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Mines were abandoned by the Black Star Company, the Company'slessor and the present owner of the lands in which the Mines are situ-ated.There remains an unknown quantity of out-crop coal most ofwhich, because it has been discolored by percolating waters, is mar=ketable only for use as engine fuel by_railroads.After the lapse ofsome years, it appears that the Black Star Company made oral agree-ments with certain working miners, permitting them to extract out-crop coal on the payment of a royalty per ton. Thereafter, the BlackStar Company leased the Mines to A. M. Greene in an agreement datedJuly 24, 1941, which provided that Greene should install suitable de-vices for screening coal and loading it on the railroad cars and grant-ing him the privilege of subleasing any or all parts of the Mines incompliance with the terms of the agreement.After the execution of the lease between Greene and the Black StarCompany, the miners continued their labors as before, although a fewof them have since sold the equipment they used in their mining oper-ations, tracks, cars, etc., to persons who have continued such operations.Sometime in 1941 the Company erected the Tipple at Woodbine, Ken-tucky, in accordance with the terms of the lease, and since that time ithas required the miners to cease selling the coal- extracted and to deliverit.at the Tipple.The Company brought proceedings to enjoin 2 minersfrom continuing, operations at the Mines because they had sold coalelsewhere.A conciliator persuaded the Company to reinstate the min-ers'in their workings.Thereafter, the Company required the minersto sign contracts which, it appears; contain substantially the sameterms as the previous oral agreements.Over 20. such contracts weresigned.These contracts with the Company provide that the miner,herein called the Lessee, will operate a mine in a designated portionof the Mines in a workmanlike manner, assume liability for the in-juries and death of himself and any employees he may have in theseoperations, and deliver all coal mined to the Company, which retainstitle therein, at the Tipple, for which the Company agrees to pay aspecified price per ton.These contracts further provide that the Lesseeshall not be an employee nor an agent of the Company, but an inde-pendent contractor over whom the Company shall exercise no control.Those Lessees who are not hold-overs from agreements with the BlackStar Company, or their successors, were granted permission by Greeneto "make an opening" in a place designated by- Greene.Greene testi-fied that he endeavors to keep these openings about 400 feet apart inorder to allow 200 feet on either side for "rooms." Sometimes theentries into the coal out-crop are not kept straight into th'e' mountain'and the Lessees "run together."At such times Greene is called uponto indicate the direction in .which the Lessees should continue theiroperations so that they will not interfere with each other's activities. -149The Lessees furnish the necessary mining equipment, but Greene fur-nishes the timber for props.The Lessees have arrangements with fromone to six persons who work with-them in extracting the coal. , In manycases only one other person, usually a close relative such as a brotheror son, works with the Lessee, and he and the Lessee divide the moneyreceived from the Company.Another frequent arrangement is forthe Lessee to pay 10 cents or 20 cents less per ton than he receives, tothose who work with him.The record indicates that all these persons,Lessees, partners, or helpers, are skilled miners and work entirely ontheir own, the. Lessees exercising no supervision except to indicatewhere the others should work.As stated above, the Company requires that the coal extracted bedelivered to its Tipple, which is located about 4 or 5 miles from theMines.The coal is hauled there in trucks.Some of the Lessees do,their own hauling; others pay persons who do the hauling for severalLessees.The Union desires a unit composed of all persons engaged in theoperation of the Mines, whether or not they have signed agreements, orwork for such persons, or are engaged in hauling coal to the Company'sTipple, and the employees at the Tipple.The Company contends thatonly the Tipple employees, of whom there are eight, are employees ofthe Company and that the Lessees are independent contractors and notemployees within the meaning of the Act. It further contends that thepartners or helpers, as well as the haulers, are not its employees.In effect, the Company argues that it has nothing to do with themining of the coal at the Mines except to receive and sell the coal which'isextracted.However, if these Lessees were "independent' con-tractors," we would have a whole battalion of contractors working forthe same employer at his place of business and furnishing him with apersonnel without which he could not operate.The Company exercisesall the control over the miners and haulers that is required for the pur-pose of its business and the protection of its property interests.TheLessees, other miners, and haulers, constitute a labor force which ex-tracts the coal and conveys it to' the Tipple from whence it is shipped.'The Board's policy has been to include within the coverage of the Actworkers or wage earners whose livelihood depends on a continuing asso-ciation with an enterprise, and we have been guided by the factual,character of the relationship rather than by the surface arrangementsof lessor, lessee, or "independent contract." 3As the Eighth Circuitsaid in upholding the Board's findings in a case with very similar facts :a SeeMatter ofThe Pai k Floral CompanyandUnited Greenhouse and Floral WorkersUnion No.510 of the United Cannery,Agricultural,Packing and Allied Woi hers of America,affiliated with the Congress of Industrial Organizations,19 N. L. It. B. 403;Matter ofInterstate Granite CorporationandGranite Cutters' International Association of America,Charlotte Branch,11 N. L. R. B. 1046;Matter of The Post-Standard CompanyandInter-national Printing PressmenitAssistants'Union of North America,34 N. L. It.B. 226; 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is apparent that through the labor of the miners on their landthe respondents are continuously becoming the owners of ore pro-duced by such labor, and we think the Board correctly found thatthe respondents are not merely landowners but that they operatetheir property for the purpose of obtaining a money income fromthe mining and sale of the tiff located there.On the other hand,the miners work on the land in the day to day process of earning aliving by labor in respondents' service.There is a continuing rela-tionship in a going enterprise . . . The miners are compen-sated in substantially the same way as are many thousands ofothers who work on a piece work basis throughout the country .4The Board has frequently held that the employees of persons havingagreements with the Company similar to the agreements'of the Lesseesherein, are employees; and the Board has held that haulers chosen andpaid by the miners are also employees.6Accordingly, we find that theLessees, the other miners, and the haulers are employees of the Com-pany within the meaning of Section 2 (2) and (3) of the Act.We find that all production and maintenance employees of the Com-pany, including all persons engaged' in mining coal on its WiltonMining Properties, Knox County, Kentucky, all those engaged in haul-ing coal therefrom to the Company's loading facilities, and the em-ployees working at the Company's Tipple, Woodbine, Kentucky, ex-cept the foreman,, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.IV. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation, beresolved by means of an election by secret ballot among the employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,Matter ofThe Connor Lumber & Land CoandInternationalWoodworkersof America—LocalNo. 125 (C 1.0.), 11 N L. It. B 776 SeealsoWolfe,"Determination of Employer-Employee Relationships in Social Legislation," 41 Col LawRev. 1015,and-Lehigh ValleyCoal Co v. Yensavage,218 Fed547 (C. C. A. 2), cert.denied 235U. S. 705.4MatterofR.A. Blount, Hearst B. Blount, LonnieFlinn,and Eunice SimpsonandInternational Union of Mine,Mill, and SmelterWorkers,Local 113,affiliatedwith theC. I. O., 37N. L. R.B. 662, enf'd 131 F. (2d) 585(C. C. A. 8).iMatter of Veta Mines,IncorporatedandInte>national Unionof Mine,Mill and SmelterWorkers,36 N. L. R B 288;Matter ofS A. Kendall, Jr.,H. E Ream, StanleyAshby,andLester Yutzy,Stanley, CoalCompany,K? ay Coal Company,or whatever name doing busi-,ness,and J. P. WrightandUnited Mine Workers of America,District#31, -affiliated withthe C'1.0, 39 N. L It. B. 1071.Supra,footnote 4.1 WILTON-JELLICO COAL COMPANY151and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as' part of the investigation to ascertain representa-tives for the purposes of collective bargaining with A. M. Greene, doingbusiness under the firm name and style of Wilton-Jellico Coal Com-pany,Wilton and Woodbine, Kentucky, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the date ofthis Direction, including any such employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United,States who present themselves in person at the polls; but excluding anywho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by United Mine Workers of Amer-ica, District #19, for the purposes of collective bargaining.